oFFICE                  OF THE ATI-ORNEY             GENERAL   OF TEXAS
                                                                           AUSTIN




          Honorable Ifillim J. tr8on
           seoretary 0% strte                                                                   ,.‘
                                                                                                 .1
          ,Aurtln, T6xar

           Dew                sir1                                     OpiAlon 80. o4qe      '\, "
                                                                       Her TwmewUnio&Su;rply         caapfmy
                                                                            ny Aott7ml&o       purpora elAu6s
                                                                            under ttota    ptimt)ts&
                                                                               <-
                                          Your request               for aa,n~ia&m     of this de&&t&
           rstde t




                              Lam          of Text9 nLtl!ip purpOw                    clause sottlng

                                                                                        0nlrm].maluhea-
                                                                                          tr under 3ac-

                                                                                                            *




                              in& the purpose clause end adopt-lag the pm-
                              ~islons of 3eotion 40 of arttale 1302. Thin
                              Dspartaant returned the aaendas~t with the
                              adrioe that the purpose olaune could AOt be 60
                              radlcallp atiqged; t&at such ohange wee not




.,^r   ^.,..,,.,,-.Y.^.,.CI         ^   ~r-^..___..__.__^__,_____.    -.
Emmrable       3illlaa J. Laweon, Tage 2



      aut&orlzed by iirtiola 1314. Em zmelu?zeAt P.es
      b4eA raturlred to ua again by 'theattorneys of
      the &bOVa OPptioAed OOrpOratiOn iASiEtifig that
      if they hid n right to u~ecd the charttir lo
      the lirst ~luce and eUopt the !&rkratf~ ;hsso-
      clntioa lsr aa 3rsoorlbed In .atiols 578G, then
      thy had a ,-i&t fo ra-amend end rs-&do;t a
      purpose olause sobst&atlally a8 outllaed in
      the oz%ginal oorporatlolt.




              "'we raqwrt
                        that you advise LUJa5 to %iirtZher
      or     IlGt Artielm
                       1314 Gf the statutes, or any
   /other ~rouloio~s would autbortas the 3;eoraturp
     ‘of Stas to file &sd w;provo the uaendmnt      re-
      tsrred to above.*

          You sta&thtt    ths oorporaticm involved la your
inquiry orl&mUy    tdofled es its yurpoaa &ubdlViAioA 39 of
Mtlold ~Xll3, Vsmon~s.A~~~tAted   Civil Statutes, mading:

               "39.     ?O FU?'ChsM and 845x1 gods,   wtIeS
      andaerckmdls*,          and   ri@eultuml   and remi
      glWdUOb6."

          Gash oorporrtlon thenafter     Availed ltualf~of    the
provisiona of anb &dvAAtAgos   olf'ordod by the hlurketi~Mao-       *
ofttfon ;rat, bshg chapter   6 or Tit14  m 0r V~rmrPs     bono-
tated Civil Btatutes. Suoh adopt&on was by virtue o? Arti-
cle 8960 thamof readfzg in i;art:
             lA’~ny
                 QOl'pOTAtfOA OP JEUOOO@iGA 02.&AnitAd'
      under prsviotielg existing iztatats8,     say by a
      EiajOSfty vOt8 Cf 1% O~CkhG]ldS~       Or mur~bOrS
      ba kXpu+$htunder the provftionr       OS %hia hip-
      tnr by liaitlng its seuberebip aAd adopting
      t&m o%he?r restrictions r15 previded herein.   It
      abhll make out In duplloate L\ststeaant z&sod
      and sworA to by its dirrators, ui‘on ;cOrrnS
      supplle4 by t&e 3ooratary ol Stats,   to t&e
      ditot  thet the oorpmatlos    or AaeociatioA
      haa by D maJorlty Vuta O!' it6 atockhholders 0;
      %-born @eeided to sooept the,beuol!fts aAd be
      bound by ibe ~roViSiOA8 Of thi.A Ohapter.    . . ."
          Artor haa      ea0’;rteathe tart40 ana p~i~irt~n0 er
chapter 0, sup,s3, the4 oorporetion  na naeks to sp3%aaits
ohorter so 68 to have ce its gurpoee olaurre Subdivision 40
0r Artiale 1308, supsa, read.ing:
              "40.     To buy and sell mods,                     were@ and
     nsrobandlsa          of any doaorlption,
                                      by rholeeale
     or vrholesele ma retail., wfth a eapltal
     @took of not 16~ than twenty thowald dol-
     lars; provided, suob whqle8ale and retell
     business ehall not be coaduoted apart or in
     sgpuxeta sstablisbmnts.”
            Artlole        X314, Barnad                Annotated Clvfl Ytetutas,
pxodaas    that     sky    privets          oorporation     orouted by t:rtclr) or
Title 2% ztuy s;iwd it8 obrtor,                      but such rldht is lititsd
by the last       sentanco       Utereot          readiagt

            90entsnditwntJr obaryre vlolstlva Jf tae
     CoCBtltUtlm  or Laws or this 3tata or soy
     provlslon Of this title cc whicC a0 ohangso
      the sri&al           glryom           ot auah corgocatloa             as
      to jirdr413tthe axsoutlon                    titwaoOf, shall bo
      OS any forae        OS orfect.~
            Artlcla        5’?4E of the           Uarxotlag 60%          wovidasr
            "'She&tii?lee of &wotporatSon     IBUT be
     aXtcered or  atitffcdeacct say rcgulcf mwting
      or at any spocI111 saetfng    called ?or that
      ptUp0*th   &JInaendment alust fit& be aF;pror-
     06   by tWO-tbid6               Of    the    diXoOtOS6654          th4Zl
     adopted by a tots representirii;a m:oclty
     or all the avambersor the aiaccintLcn.    hmord-
     3wt6 to the Articles OS locor~oratloa yhec
     etaedopted ehalX be iihd  In socordawc with
     the provfslon$ of the ;,~nnral aorporaticn hw
     DS thJs 6tate.'

            Xrtlolo 5740              of    the    :&rice tlag    Aat    grovldset
            *hn aeeociation  ~911~be organized   to an-
     gege Ir! any nctlrlty In oomteotlon with the
     ~r!cetlag   or p.6111~ of the aqrlmltural      pro-
     ducts of its 3mbers, or with the bwreetin&
     pres6xv”sing, drykig,  ~marslsin.8,  canning, paor-
      itig, stm.ug, 2attnBllng,ahiwinq, of Utillza-
      tlon Ch4mOt,           or the maufacturing                  or satietiw
       oi the by-ptoauot+ thereof:  or in oonneation
       with the aanufeaturlng,  millim or rupglyiing
       to It8 amber8 of meckln8ry,   scp.tlpment or
       suppllss;   or in the financing, 31 the nbova
       aumaratfxl aatfvitlw~     Or in any one or aOre
       of t~heactivltf~    epsslfisd harein. zrovia-                  1
       ed, however, a ny lwh aotlvtty  say extend to
       non-m&em    nnb their product8 &&tad    by
       Article 3X%3 4.8 heretofore bPiazided.*

             Xmn   the Parrman   Union Supply Cbapanp adoptad the
 ;~ro~fsloeo at thr Llrrketbg     ~0%. ft edopted, althor intan-
  tlaaally or ~~IntentionaUy,      the abovo
                                           quoted Artiols\S740
 am it8 grUpO8a OlbU8e, tk wlaqtitiinoi) all  thR ?ight8 anO
 prlvil*4388 afforded by the Aot aa well'ee   beooming bound by
 UP   1Lzltationa.
             T:e held 9   our opinion Eo. iX%9,         rho origiral
 of mhlah :zm have In your fibs,        Chat 1 coqoratlon         could
 at  ChAA&3it8 ~UrgWe fro18 d&tiVittfOA 06 to Cubdirleioa
 67 ot Amicla 130%       &uoh hokiLn& llea ;;rwXlcoted upon the
 gropo8ttion t&t     the pr3sowd okmxys would be a tunciamusM
 bAd r;rrterial Cl;aA,~@iA the OuX'>Ol'at8 &Al.-&Ye &ad ‘1818 8UOh
 3 ohbnge a8 to graveAt th3 u8outloA of the orlglnal pur-
 p080*
                18 there    a flulaaaantal md satrrial akaagr in tho
 in8tant     ears, where 18 f8 mu&t to ohaqe the ,ptwp08a tram
/that     authorlaod     by Arsiole u740 to Elmt~6ont~lnad iA ztub-
   dlvlslon    Co or' Artiala 13&S, sow!a? llould tbr propo88d
 aseahant 80 ahsnge’the        :pi@ent      ;xirpo83 oi: the CorgArbtioA
 a8 to prweat the wxeoutlon thereofl              Wo balleve it umaa-
 888Uy t0 QMlyZ% the83 tV0 brti@la6              123b CR8Ub1%%hdi.ne
 thereof will turtisb nnrple aftlmetive            evi3aaoe that to adopt
 the latter   artiale   as a psip~~ecblaune        ~111 rwulsr the cor-
 polntioa   zans.bl8 to ~‘srfoa   FWJr 9r tks iunctti5lla Gzd to exe+
 CA83 orme ol' Thr) rifts 3ti ;>riy:le,~8 AoWlnjopsd iae 41
 6s ventlnGfif with Cdttin rL&*w *rid prirtlsf538 wMoh it
 dOea zivt now sofoy.
             It is our oplnlon that you am without            aut2x0,tft.y
 to ailprove tha pv7oaed     aaoU&IeAt.
                                               TOUTS   VilY   tnrlf